DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               XAVIER RUIZ,
                                 Appellant,

                                     v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT, and
                 CORALYS DELAGNEAU,
                      Appellees.

                               No. 4D19-3566

                            [February 5, 2020]

   Appeal from the State of Florida, Department of Revenue, Child Support
Program; Case No. 2001441706 and DEP.# 50190700844CA.

   Xavier Ruiz, Riviera Beach, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

MAY, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.